DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-10, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0316913 A1 (“Jun”) in view of US 2011/0292994 A1 (“Lim”).
Regarding claim 1, Jun discloses a method for determining an intra-frame prediction mode of a current video block, comprising: determining, in an image (e.g. see input image in Fig. 1, e.g. see at least image 300 in Fig. 3, paragraph [0127]) area (e.g. see reconstructed neighbor unit, e.g. see at least paragraphs [0059], [0146]; also see previously decoded/encoded block around/adjacent to the target/current block for intra mode, e.g. see at least paragraphs [0090], [0122]) including a to-be-coded current video block (e.g. see coding unit CU, e.g. see at least paragraph [0128], e.g. see target/current block for intra mode, e.g. see at least paragraphs [0090], [0122]), reference modes of the current video block based on a plurality of intra-frame prediction modes of a plurality of second video blocks of with determined prediction modes (e.g. see intra-prediction mode of a current prediction unit predicted by neighboring prediction units, i.e. intra-prediction mode of a neighboring prediction unit that is adjacent to the current prediction unit, e.g. see paragraph [0148], e.g. see at least upper and/or a left block adjacent to a current block, paragraph [0170]), the image area being in an area defined by an adjacent coding unit (CU) (e.g. see reconstructed neighbor unit is already encoded or decoded and adjacent to an encoding/decoding target unit, e.g. see at least paragraphs [0059], [0146]; also see previously decoded/encoded block around/adjacent to the target/current block for intra mode, e.g. see at least paragraphs [0090], [0122]) and a father CU corresponding to the current video block in a video frame or slice including the current video block (e.g. see image 300 sequentially partitioned in the largest coding unit LCUs and see coding units CUs within the LCU 310, e.g. see at least paragraphs [0127]-[0128]); determining an alternative prediction mode set (e.g. see at least first candidate mode set (i.e. MPM candidate mode set), second candidate mode set (i.e. secondary IPM), and remaining candidate mode set (i.e. remaining intra-prediction mode except for the MPM and/or the SIPM), e.g. see at least paragraph [0193]; thus, the remaining candidate mode set is an alternative to the first candidate mode set and the second candidate mode set, the second candidate mode set is an alternative to the first candidate mode set and the remaining candidate mode set, and the first candidate mode set is an alternative to the second candidate mode set and remaining candidate mode set) from preset intra-frame prediction modes (e.g. see total number of predefined intra-prediction modes, e.g. see at least paragraph [0193], e.g. see at least T = 35, paragraph [0195]), the alternative prediction mode set comprising a plurality of alternative prediction modes, including the reference modes (e.g. see MPM derived from an neighboring intra-prediction block that is previously encoded/decoded (for the first candidate mode set), e.g. see at least paragraphs [0197]-[0198], candidate modes to be included in the secondary IPM candidate modes determined according to various encoding parameters for example M MPM candidate modes and an intra-prediction mode of neighboring block that is not included in MPM, e.g. see at least paragraphs [0229], [0239]; thus, intra-prediction mode of neighboring block not included in the first candidate mode set and second candidate mode set may be included in the remaining candidate mode set); and determining, in the alternative prediction mode set, a prediction mode having optimal intra- frame prediction coding performance on the current video block as an intra-frame prediction mode of the current video block (e.g. see intra-prediction mode of a current encoding block is determined through a rate-distortion optimization process, e.g. see at least paragraph [0008], and see Fig. 8 showing in S802 and/or S804 whether the IPM of current block is in the first candidate mode set, second candidate mode set or the remaining candidate mode set; Fig. 9 shows the process in the decoding side). 
Although Jun determining the alternative prediction mode set from preset intra-frame prediction modes, it is noted Jun differs from the present invention in that it fails to particularly disclose including: dividing a plurality of preset prediction directions into N subsets, each subset indicating a direction interval formed by one or more adjacent prediction directions, N being an integer greater than 1 and less than a quantity of directional prediction modes, and the adjacent prediction directions of one of the N subsets including continuously ranked prediction directions arranged according to angles; determining, in the N subsets corresponding to the preset intra-frame prediction modes, one or more direction intervals into which prediction directions of the reference modes fall; and adding intra-frame prediction modes corresponding to the one or more direction -2-Attorney Docket No. 00144.0969.00 US Application No. 17330409 intervals to the alternative prediction mode set. Lim however, teaches including: dividing a plurality of preset prediction directions into N subsets (e.g. see N groups as shown in Fig. 10, e.g. see at least paragraph [0103]), each subset indicating a direction interval formed by one or more adjacent prediction directions (e.g. see range of prediction angles, e.g. see at least paragraph [0103]), N being an integer greater than 1 and less than a quantity of directional prediction modes (e.g. N groups as shown in Fig. 10 that depends on the range of prediction angles corresponding to the known intra directional prediction modes, e.g. see at least paragraph [0103]), and the adjacent prediction directions of one of the N subsets including continuously ranked prediction directions arranged according to angles (e.g. see each prediction groups are depicted to cover a consecutive range of prediction angles, e.g. see at least paragraph [0103]); determining, in the N subsets corresponding to the preset intra-frame prediction modes, one or more direction intervals into which prediction directions of the reference modes fall (e.g. see neighboring blocks A and B belong to prediction group 4 as shown in Fig. 12A, e.g. see at least paragraph [0107]); and adding intra-frame prediction modes corresponding to the one or more direction-2-Attorney Docket No. 00144.0969.00 USApplication No. 17330409 intervals to the alternative prediction mode set (e.g. see the MPM for current prediction block 1201 determined by simply looking to the intra prediction mode that occupies the lowest group position index in prediction group 4, e.g. see at least paragraph [0107]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Jun and Lim before him/her, to modify the method and apparatus for encoding/decoding intra prediction mode of Jun with Lim in order to offer a variety for signaling proper intra prediction mode to predict a corresponding prediction block. 
Regarding claim 6, Jun in view of Lim further teaches wherein the N subsets are divided based on a vertical direction, a horizontal direction, and a diagonal direction (e.g. see Fig. 10 showing vertical, horizontal and diagonal directions, e.g. see at least paragraph [0103]; also see Fig. 2 showing name of PredGroup including PredGroup_Vertical, PredGroup_Horizontal, PredGroup_Diagonal_Down_Left, etc.). 
Regarding claim 7, Jun further discloses wherein the plurality of second video blocks comprises at least one of the following: at least one CU adjacent to the CU corresponding to the current video block in the video frame or slice (e.g. see reconstructed neighbor unit is already encoded or decoded and adjacent to an encoding/decoding target unit, e.g. see at least paragraphs [0059], [0146]; also see previously decoded/encoded block around/adjacent to the target/current block for intra mode, e.g. see at least paragraphs [0090], [0122]); the father CU of the CU corresponding to the current video block (e.g. see image 300 sequentially partitioned in the largest coding unit LCUs and see coding units CUs within the LCU 310, e.g. see at least paragraphs [0127]-[0128]); a child CU in the CU corresponding to the current video block (e.g. see image 300 sequentially partitioned in the largest coding unit LCUs and see coding units CUs within the LCU 310, e.g. see at least paragraphs [0127]-[0128]); and a prediction unit (PU) adjacent to the CU corresponding to the current video block in the video frame or slice (e.g. see PU, e.g. see at least paragraphs [0133]-[0134]).   
Regarding claim 8, Jun further discloses further comprising: adding, in a case that the reference modes do not comprise a preset non-directional prediction mode, the non-directional prediction mode to the reference modes (e.g. see planar, DC maybe added, e.g. see at least paragraphs [0200]-[0201], [0262]; also see planar, DC may also be added to construct the secondary IPM, e.g. see at least paragraphs [0239]-[0241]).  
Regarding claim 9, Jun further discloses further comprising: adding, in a case that the reference modes do not comprise a directional prediction mode, intra- frame prediction modes corresponding to a preset quantity of prediction directions evenly selected from preset prediction directions to the reference modes (e.g. see cases in Fig. 12, e.g. see at least cases 2 or 5, paragraphs [0254], [0257]; also see intra-prediction modes other than the existing MPM candidate modes included in the secondary IPM obtained by sub-sampling N candidate modes from the entire intra-prediction modes except for the MPM candidate modes, e.g. see at least paragraphs [0239]-[0241]).    
Regarding claim 10, Jun further discloses wherein the intra-frame prediction modes corresponding to the preset quantity of selected intra-frame prediction directions comprise: directional prediction modes corresponding to a vertical direction, a horizontal direction, and a diagonal direction (e.g. see cases in Fig. 12, e.g. see at least cases 2 or 5, paragraphs [0254], [0257]).  
  Regarding claim 14, Jun further discloses wherein the coding performance comprises at least one of the following: a coding rate and a coding distortion (e.g. see intra-prediction mode of a current encoding block is determined through a rate-distortion optimization process, e.g. see at least paragraph [0008]).   
	Regarding claim 15, the claim recites analogous limitations to the claims above and is therefore rejected on the same premise.
Allowable Subject Matter
Claims 11-13, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Heo et al., US 11128857 B2, discloses Intra Prediction-based Image Coding Method Using MPM List And Apparatus Therefor
	Salehifar et al., US 20210203984 A1, discloses IMAGE CODING METHOD USING LOOKUP TABLE FOR INTRA PREDICTION MODE AND APPARATUS THEREFOR
	Lee et al., US 11044471 B2, discloses Image Processing Method, And Image Encoding/decoding Method And Device Which Use Same
	Zhang et al., US 10785479 B2, discloses Intra Prediction Mode Signaling For Video Coding
	Li et al., US 20200267382 A1, discloses INTRA PREDICTION-BASED IMAGE CODING METHOD AND APPARATUS USING MPM LIST
	Han et al., US 20200099948 A1, discloses Intra-Frame Prediction Method And Apparatus

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485